Title: Memorandum from Albert Gallatin, [ca. 23 November] 1809
From: Gallatin, Albert
To: 


[ca. 23 November 1809]
President’s message
3d Paragraph. If in any instance &a.—The generality of the expression may encourage the idea that the renewal of the non-intercourse may not have been legal, or suggest that the want of strict legal authority was felt in other & more important points than that which alone we had considered as doubtful. I would therefore prefer to say—“If in permitting British vessels to depart without giving bonds, not to proceed to their own ports it should appear that the tenor of legal authority has not been strictly pursued, this must be ascribed to the anxious desire which was felt that no individuals should be injured by &a—and I rely on the regard of Congress for the equitable interests of our own citizens to adopt whatever further provisions may be found requisite for the absolute remission of penalties involuntarily incurred.”

I perceive nothing else which requires alteration, unless it be the phraseology of two or three Sentences

“a spirit honorable to the councils of a Nation …… careful of its honor[”]

“contending Nations (in endeavouring &a) have abridged the means of procuring from itself[”]

last sentence of the message—The transcriber must have omitted some words in the three last lines—[“]It becomes us to pray that (under &a) it may prove the Almighty Guardian &a.” To what does it refer. I do not understand the idea intended to be conveyed.

In order not to keep the message from any of the other gentlemen who may not have seen it, I return it this day, but cannot furnish the financial paragraph till to morrow.
A. G.
